Case: 15-41631      Document: 00513652021         Page: 1    Date Filed: 08/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                    No. 15-41631
                                                                                   Fifth Circuit


                                  Summary Calendar                               FILED
                                                                           August 25, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk

                                                 Plaintiff-Appellee

v.

CESAR RODRIGUEZ-CASTRO, also known as Alas,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:13-CR-160-3


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Cesar Rodriguez-Castro pleaded guilty to conspiring to possess with the
intent to distribute 500 grams or more of a substance containing
methamphetamine or 50 grams of actual methamphetamine, in violation of 21
U.S.C. § 846. There was no plea agreement, but Rodriguez-Castro filed a
statement of agreed facts supporting his guilty plea, in which he stipulated
that his “role in this conspiracy was to collect money from coconspirators


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41631    Document: 00513652021     Page: 2   Date Filed: 08/25/2016


                                 No. 15-41631

generated from the sale of methamphetamine and wire said money to persons
in Mexico whose names were provided to him by other coconspirators.” The
district court denied Rodriguez-Castro’s objection to the lack of a mitigating
role adjustment under U.S.S.G. § 3B1.2, but granted his request for application
of the safety valve provisions of U.S.S.G. § 2D1.1(b)(17) and U.S.S.G. § 5C1.2.
Rodriguez-Castro now challenges his within-guidelines sentence of 108 months
of imprisonment and five years of supervised release.
      Generally, Rodriguez-Castro contends that his sentence was both
procedurally and substantively unreasonable. To the extent that Rodriguez-
Castro is asserting for the first time on appeal that the district court
procedurally erred by failing to adequately consider the 18 U.S.C. § 3553(a)
sentencing factors, he has failed to adequately brief this issue and has
therefore waived it. See United States v. Green, 964 F.2d 365, 371 (5th Cir.
1992).
      Rodriguez-Castro further asserts that the district court committed a
clear procedural error by failing to grant him a mitigating role adjustment
under § 3B1.2.    Although Rodriguez-Castro is apparently challenging his
failure to receive a two, three, or four level § 3B1.2 adjustment, he abandoned
any objection to the denial of a three or four level role adjustment at
sentencing. Rodriguez-Castro has thus waived his right to appeal, and this
court lacks jurisdiction to review, his failure to receive a three or four level
§ 3B1.2 adjustment. See United States v. Conn, 657 F.3d 280, 286 (5th Cir.
2011).
      With respect to Rodriguez-Castro’s remaining assertion that the district
court erred in denying him a two level minor role adjustment under § 3B1.2(b),
there was no clear procedural error. See United States v. Villanueva, 408 F.3d
193, 203 & n.9 (5th Cir. 2005). The presentence report (PSR) determined that



                                       2
    Case: 15-41631     Document: 00513652021     Page: 3   Date Filed: 08/25/2016


                                  No. 15-41631

Rodriguez-Castro     had    assisted   in   distributing    7.1   kilograms     of
methamphetamine by collecting $35,600 in drug proceeds that he intended to
wire to individuals in Mexico. Although Rodriguez-Castro now questions the
amount of drug proceeds attributable to him, the PSR’s factual finding on that
issue was presumed reliable and was properly adopted by the district court,
since Rodriguez-Castro failed to offer any rebuttal evidence or even to lodge an
objection to it. See United States v. Gomez-Alvarez, 781 F.3d 787, 796 (5th Cir.
2015).
      The collection and intended international transfer of tens of thousands
of dollars in drug proceeds does not constitute minor participation in a drug
trafficking conspiracy. Cf. United States v. Silva-De Hoyos, 702 F.3d 843, 847
(5th Cir. 2012) (holding that a person merely transporting drugs is not
necessarily a minor participant).      Moreover, since Rodriguez-Castro was
sentenced based only on the drug proceeds with which he was directly involved,
his role was not minor, but was “actually coextensive with the conduct for
which he was held accountable.” United States v. Garcia, 242 F.3d 593, 598
(5th Cir. 2001).
      Finally, Rodriguez-Castro contends for the first time on appeal that his
sentence was substantively unreasonable because the district court did not
properly consider his entire life and background, his lack of any criminal
history, his full cooperation with the investigation, and all the information in
the PSR, and, further, because the district court deprived him of the full benefit
of the safety valve reduction by imposing a sentence with the guidelines range
applicable prior to the reduction.       These arguments constitute a mere
“disagreement with the propriety of the sentence imposed[, which] does not
suffice to rebut the presumption of reasonableness that attaches to a within-
guidelines sentence.” United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).



                                        3
    Case: 15-41631    Document: 00513652021     Page: 4   Date Filed: 08/25/2016


                                 No. 15-41631

The PSR demonstrates that Rodriguez-Castro’s guidelines sentencing range
took into account his lack of criminal history, as well as his cooperation with
investigators, and the record shows that the safety valve reduction lowered
Rodriguez-Castro’s guidelines imprisonment range from 120 to 135 months to
87 to 108 months. Rodriguez-Castro has thus failed to show that the district
court committed a substantive error, plain or otherwise, with respect to his
sentence. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
      The judgment of the district court is AFFIRMED.




                                       4